      Case 1:20-cv-09486-PGG-SDA Document 11 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL MIATA,

                            Plaintiff,

                -against-                                              ORDER

 CYNTHANIA BRANN, PATSY YANG, and                            20 Civ. 9486 (PGG) (SDA)
 MARGET EGAN,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               This is a pro se action brought under Section 1983 in which Plaintiff Miata – then

held in the Vernon C. Bain Center in the Bronx, New York – alleges that prison authorities were

not taking adequate measures to protect him from contracting the COVID-19 virus. (See Jan. 8,

2021 Order (Dkt. No. 9) at 1; see also Cmplt. (Dkt. No. 2); Am. Cmplt. (Dkt. No. 6))

                In a January 8, 2021 Order, this Court informed Plaintiff that the amended

complaint “does not contain sufficient facts to state a claim,” because Plaintiff “does not specify

how the defendants specifically violated any of the plaintiff’s constitutional rights.” (Jan. 8,

2021 Order (Dkt. No. 9) at 2, 5) The Court directed Plaintiff to file a second amended

complaint, and gave detailed instructions as to the factual allegations necessary to state a Section

1983 claim. (Id. at 5-7)

               The January 8, 2021 Order directs Miata to

       submit the second amended complaint to this Court’s Pro Se Intake Unit within
       sixty days of the date of this order, caption the document as a[] “Second Amended
       Complaint,” and label the document with docket number 1:20-CV-9486 (PGG).
       A Second Amended Civil Rights Complaint form is attached to this order. No
       summons will issue at this time. If Plaintiff Miata fails to comply within the time
       allowed, and cannot show good cause to excuse such failure, the Court will
      Case 1:20-cv-09486-PGG-SDA Document 11 Filed 07/20/21 Page 2 of 2




       dismiss this action for failure to state a claim upon which relief may be granted.
       See 28 U.S.C. § 1915(e)(2)(B)(ii).

(Id. at 7) The deadline for Plaintiff’s submission of the proposed second amended

complaint to the Pro Se Intake Unit was March 9, 2021.

               Miata has not submitted a second amended complaint, nor has he responded in

any fashion to the January 8, 2021 Order. Accordingly, this case is dismissed without prejudice.

See Fed. R. Civ. P. 41(b). The Clerk of Court is directed to close this case.

               Chambers will mail a copy of this order to Miata.

Dated: New York, New York
       July 20, 2021




                                                 2
